SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

355
CA 14-01688
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND WHALEN, JJ.


WILLIAM M. EDDY, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

DAVID ANTANAVIGE, DEFENDANT-RESPONDENT.


MURRAY JS KIRSHTEIN, UTICA, FOR PLAINTIFF-APPELLANT.

LONGERETTA LAW FIRM, UTICA (DAVID A. LONGERETTA OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from a decision of the Supreme Court, Oneida County (David
A. Murad, J.), dated August 28, 2013. The decision, among other
things, determined that plaintiff is entitled to interest from June
14, 2013.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Following a bench trial by Supreme Court in this
breach of contract action, plaintiff purports to appeal from a
decision stating that he is entitled to a judgment of $25,000 and
interest thereon, and directing defendant’s attorney to submit a
proposed judgment in accordance with the terms of the decision. The
appeal must be dismissed inasmuch as “[n]o appeal lies from a mere
decision” (Kuhn v Kuhn, 129 AD2d 967, 967; see CPLR 5512 [a]; Plastic
Surgery Group of Rochester, LLC v Evangelisti, 39 AD3d 1265, 1266),
and there is no judgment in the record on appeal (see Bruno v Vernon
Park Realty, 2 AD2d 770, 771; see also CPLR 5526; 22 NYCRR
1000.4 [a] [2]).




Entered:    March 20, 2015                      Frances E. Cafarell
                                                Clerk of the Court